              Case 2:20-cr-00014-RSM Document 28 Filed 05/06/20 Page 1 of 1




 1                                                               Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                             NO. CR 20-14 RSM
10
                              Plaintiff,                    SEALING ORDER
11
                         v.                                 Filed Under Seal
12
13    BRANDON BRANDRETH-GIBBS,
14
                              Defendant.
15
16
17         Having considered the records of this case and the United States’ reply to the

18 defendant’s opposition to a competency evaluation, the Court finds there are compelling
19 reasons to file the United States’ reply and this order under seal. Accordingly, the United
20 States’ sealing motion is GRANTED.
21        IT IS SO ORDERED.

22         DATED this 6th day of May, 2020.

23
24
25                                                   A
                                                     RICARDO S. MARTINEZ
26                                                   UNITED STATES DISTRICT JUDGE
27
28
     Sealing Order – 1                                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Brandreth-Gibbs, No. CR 20-14 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
